Citation Nr: 1024466	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  03-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from April 1975 to 
March 1979.  He had additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In April 2005, the Board, among other things, remanded the 
above-identified claims to the agency of original 
jurisdiction (AOJ) for additional development along with a 
claim for an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  In April 2009, the 
Board remanded the claims again in order for the additional 
development to be completed.

In September 2009, the Appeals Management Center (AMC) 
granted the Veteran a total (100 percent) rating for PTSD, 
effective from November 30, 2001.  Because a total schedular 
rating was granted from the effective date of the award of 
service connection, the PTSD rating claim is not now before 
the Board.

In the April 2009 remand, the Board referred to the AOJ the 
following claims:  a claim for a total disability rating 
based on individual unemployability; a claim for an increased 
rating for service-connected right forearm tendonitis; a 
claim for aid and attendance; petitions to reopen claims of 
service connection for plantar fasciitis and plantar 
warts/soft tissue masses; a claim for benefits under the 
provisions of 38 U.S.C. § 1151; and a claim of service 
connection for hypertension secondary to service-connected 
PTSD.  It does not appear that these issues have been 
addressed and they are again referred to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a right knee disorder that is 
attributable to his active military service.

2.  The Veteran does not have a left knee disorder that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through September 2005 and October 2005 notice letters, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the Veteran's 
claims of service connection.  The notice was sent in 
accordance with the Board's April 2005 remand.  By a March 
2006 notice letter, the RO provided the Veteran with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
September 2009, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2005 and October 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's active service treatment 
records have been obtained and associated with the claims 
file.  Pursuant to the April 2005 remand, the AMC requested 
and obtained the Veteran's available service treatment and 
personnel records from Naval Reserve service.  Treatment 
records have been obtained from the Great Lakes Naval 
Hospital as well as the VA Medical Centers (VAMCs) in:  
Orlando, Florida; Chicago, Illinois; St. Louis, Missouri; and 
Seattle, Tacoma and, Walla Walla, Washington.  In December 
2005, VA received records from the Social Security 
Administration (SSA).  Additionally, in December 2001, the 
Veteran was provided a VA examination in connection with his 
claims, the report of which is of record.  That examination 
report contains sufficient evidence by which to decide the 
claim regarding the Veteran's knee disorders and their 
possible relationship to his military service.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Veteran states that he was treated for bilateral knee 
problems when he was on active duty and he continues to have 
problems with his knees.  He maintains that any current knee 
disability is a result of his military service.  Thus, the 
Veteran contends that service connection is warranted for 
both a right and a left knee disorder.

A review of the post-service evidence reveals that the 
Veteran has the claimed disabilities.  When the Veteran filed 
his claims in November 2001, the evidence showed that he was 
receiving treatment for bilateral knee pain at the St. Louis 
VAMC.  In the course of treatment, the Veteran received 
diagnoses of bilateral degenerative joint disease and 
arthritis of the knees, bilateral chondromalacia patella, and 
a tear of the anterior cruciate ligament of the left knee.  
VA records show that the Veteran's knee pain progressed and 
he underwent several surgeries.  Records obtained on remand 
from the Seattle VAMC document that the Veteran underwent 
bilateral total knee arthroplasty in December 2008 and 
bilateral total knee arthroplasty is the most recent 
diagnosis.  Thus, the current disability element of the 
service connection claims has been established.  

The Veteran's service treatment records from active service 
do not document any of the knee disabilities that the Veteran 
has been diagnosed with since he filed his claim.  However, 
service connection may still be warranted should the evidence 
establish that the Veteran had an injury or disease of the 
knees to which his current disabilities may be attributable.  
The service treatment records contain an entrance examination 
that was normal regarding the knees.  Although the records do 
not contain evidence of treatment for a bilateral knee 
disability as the Veteran stated, a September 1975 entry 
reflects that the Veteran was seen for left knee complaints 
after he fell on his left knee playing basketball two days 
earlier.  The impression was a left knee bruise and the 
Veteran was prescribed pain medication.  No further 
information concerning the left knee is in the records.  The 
service records do not reference the right knee.  A 
separation examination is not of record.

Naval Reserve service records do not show treatment for, or 
diagnoses of, any knee disability.  December 1985 and June 
1988 Reserve examinations note that the Veteran reported a 
history of swollen and painful joints.  Neither knee was 
indicated as one of the joints and both examinations were 
normal concerning the knees.

In regards to the right knee, VA treatment records from the 
Orlando VAMC show that the Veteran sought treatment for right 
knee pain in October 1998.  The Veteran reported that he had 
been in a motor vehicle accident in approximately July or 
August 1998 where his right knee was injured when it banged 
into the gearshift.  It was at that time, that post-service 
treatment records first showed a diagnosis of right knee 
degenerative joint disease, chondromalacia patella, and 
bursitis.  The trauma to the right knee from the motor 
vehicle accident was noted in several records.  There was no 
reference made to a right knee injury during military service 
by the Veteran or the treating physicians.

Based on this evidence, the Board finds that it is not 
established that the Veteran had an in-service injury or 
disease of the right knee.  Although the Veteran is competent 
to report on observable factual matters of which he has 
knowledge, the Board does not find his assertion that he was 
treated for a bilateral knee disability during military 
service to be credible in light of the evidence to the 
contrary.  The service treatment records contain multiple 
entries throughout the Veteran's period of active service 
and, unlike the left knee, the records do not reference 
treatment for the right knee.  In his statements in support 
of the claim, the Veteran has not set forth in what manner 
his right knee was actually injured during service.  
Additionally, the first reference to a right knee injury in 
the post-service treatment records occurred in October 1998, 
over 18 years after the Veteran's period of active service 
and subsequent to a right knee injury just a few months prior 
as a result of a motor vehicle accident.

To the extent the Veteran is contending that he has 
experienced a continuity of symptomatology of the right knee 
since his active service, the evidence does not support that 
contention.  Although no separation examination is available 
for review, the Veteran underwent VA examination in August 
1979, shortly after separation from active service, in 
connection with an unrelated claim.  The August 1979 
examination centered on the Veteran's right forearm, but it 
appeared to constitute a system-wide examination.  There was 
no reference to the knees in the musculoskeletal portion of 
the examination or in the special orthopedic examination 
section.  As noted previously, the Naval Reserve records do 
not reference the knees and contain two normal examinations 
from 1985 and 1988.   Moreover, treatment records from the 
St. Louis VAMC, dated from December 1991 to August 1994, have 
been associated with the claims file.  Although the Veteran 
was seen for complaints of multiple problems during that time 
period, no reference was made to any right knee problems or a 
right knee injury from service.  

In cases such as this (with respect to the right knee), where 
the evidence does not establish the existence of an in-
service event, injury, or disease, a VA medical examination 
is generally not required.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  Nevertheless, the Veteran 
underwent VA examination in connection with the claim in 
December 2001.  The examiner noted that he thoroughly 
reviewed the medical records and accurately noted that there 
were no service records referencing knee problems other than 
the one entry pertaining to the left knee.  After examining 
the Veteran and providing a diagnosis of chondromalacia 
patella of the right knee, the examiner opined that more 
likely than not there is no direct relationship whatsoever 
between the Veteran's current knee condition and his period 
of military service from 1975 until 1979.  This opinion is 
the sole piece of competent medical evidence that squarely 
addresses the matter of the possibility of a relationship 
between the Veteran's current right knee disability and his 
military service, and it answers the question in the 
negative.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a right knee disorder that is 
attributable to his active military service (including 
Reserve service).  Only the current disability element of the 
claim is established.  The preponderance of the evidence is 
against the claim on the question of in-service injury or 
disease of the right knee and does not otherwise link a right 
knee disorder to the Veteran's active military service.  
Consequently, service connection for a right knee disorder is 
not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Unlike the right knee, the Veteran's statements concerning 
in-service treatment for a left knee disability are seemingly 
credible given that the service records document the instance 
of treatment for a left knee bruise following the basketball 
injury.  Additionally, the post-service treatment records do 
not indicate that the Veteran sought treatment for left knee 
pain soon after a reported injury similar to the motor 
vehicle accident injury of the right knee.  Thus, the 
evidence establishes the in-service injury element of the 
service connection claim.  In order for service connection to 
be warranted, the evidence must show, or at least be in 
equipoise, that the established in-service injury resulted in 
the current left knee disability.  

Similar to the right knee claim, the December 2001 VA 
examiner's opinion is the sole piece of competent medical 
evidence that squarely addresses the matter of the 
possibility of a relationship between the Veteran's current 
left knee disability and his military service.  The examiner 
came to a similar conclusion and gave the opinion that, more 
likely than not, there is no direct relationship whatsoever 
between the Veteran's current knee condition and his period 
of military service from 1975 until 1979.  In June 2004, the 
Veteran reported to a physician at the Great Lakes Naval 
Hospital that he injured his left knee when he fell down some 
stairs during military service in the 1970s.  However, the 
physician did not comment on whether the Veteran's current 
left knee problems were related to military service.

In April 2010, the Veteran's representative contended that 
the December 2001 VA examiner's opinion is inadequate because 
the examiner stated in one section of the report that 
"complaint of bilateral knee condition was no records while 
on active duty to indicate any knee injury."  Although this 
statement is far from clear, the representative contends that 
the VA examiner failed to notice the documented left knee 
treatment in the Veteran's service treatment records prior to 
arriving at the opinion.  However, the report clearly shows 
that the examiner was aware of the in-service treatment 
regarding the left knee.  At the outset of the report, the 
examiner stated that he thoroughly reviewed the medical 
records.  Thereafter, the examiner stated that "the only 
reference to a knee injury is to a basketball incident when 
[the Veteran] fell on his left knee in September of 1975 and 
he sustained a bruise to the left knee."  Thus, the examiner 
noted an accurate medical history concerning the left knee 
despite the less than clear statement later in the report.

Here, the examiner provided an unequivocal opinion on the 
matter after noting the Veteran's medical history, including 
the in-service treatment and post-service treatment and 
surgeries, and examining the Veteran.  The opinion is 
persuasive as it finds support in the record.  The examiner 
noted in the report that, when the Veteran first sought 
treatment for his left knee pain through VA, he reported a 
history of knee pain to only as early as 1993.  This fact, 
along with the lack of left knee complaints in the August 
1979 VA examination report, the Naval Reserve records in the 
1980s, and the St. Louis VAMC records from the early 1990s, 
tend to weigh against the credibility of any contention by 
the Veteran that he had continuity of symptoms since the 1975 
left knee injury.  The December 2001 VA opinion is therefore 
probative as to the matter of etiology of the Veteran's 
current left knee disorder.  Thus, the Board finds that the 
Veteran does not have a left knee disorder that is 
attributable to his active military service (including 
Reserve service).  The current disability and in-service 
injury element of the claim are established.  However, the 
preponderance of the evidence is against the claim of a link 
between the two.  Consequently, service connection for a left 
knee disorder is not warranted on a direct basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Additionally, the Board notes that there is no objective 
evidence that arthritis of either knee manifested itself to a 
compensable degree within one year of the Veteran's 
separation from active military service.  As noted 
previously, degenerative joint disease was first diagnosed in 
October 1998, which was over 20 years after his period of 
active service.  Although a history of bilateral knee pain is 
noted in the VA treatment records, there is no suggestion 
that arthritis of either knee dates to as early as 1980.  The 
August 1979 VA examination was conducted during the 
presumptive period and it included an orthopedic examination.  
The examination did not indicate that the Veteran had 
arthritis of the knees at that time.  Thus, service 
connection is not warranted for arthritis of the right or 
left knee on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the 
claims of service connection for a right knee disorder and a 
left knee disorder must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


